COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-12-01119-CR
Style:                      Jessica Tata
                            v The State of Texas
                  *
Date motion filed :         June 10, 2013
Type of motion:             Motion for Extension of Time for Filings Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

If motion to extend time:
         Deadline to file document:                      June 24, 2013
         Number of previous extensions granted:          1–60 days
         Length of extension sought:                     60 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: August 23, 2013

                   The Clerk is instructed to file the document as of the date of this order
                  The Court will not grant additional motions to extend time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: June 11, 2013




November 7, 2008 Revision